Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander G. Jochym on 10 March 2022.

The application has been amended as follows: 

Claim 8. A computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions readable/executable by one or more computer processors: 
program instructions to receive a first character input to an input interface of an executing application utilizing a keyboard, the keyboard including a plurality of input elements that correspond to respective characters; 

program instructions to rank the determined plurality of words based on contextual information of respective instances of the plurality of words relative to the executing application; 
program instructions to select a group of words from among the ranked plurality of words based on a first set of criteria, wherein the first set of criteria include ranking
nouns higher than adjectives and adjectives higher than adverbs; 
program instructions to determine a respective sequence of characters after the received first character that corresponds to each word of the selected group of words based on a first user preference; and 
program instructions to modify one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words, wherein the modification is done to the input elements of the keyboard by strobing a light of the input elements of the keyboard at frequencies selected from the group consisting of 10 Hz, 6 Hz, and 3 Hz.

Claim 15. A computer system for modifying illumination characteristic of an input device to identify characters of a word, the computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 

program instructions to receive a first character input to an input interface of an executing application utilizing a keyboard, the keyboard including a plurality of input elements that correspond to respective characters; 
program instructions to determine a plurality of words that begin with the first received character; 
program instructions to rank the determined plurality of words based on contextual information of respective instances of the plurality of words relative to the executing application;
program instructions to select a group of words from among the ranked plurality of words based on a first set of criteria, wherein the first set of criteria include ranking
nouns higher than adjectives and adjectives higher than adverbs; 
program instructions to determine a respective sequence of characters after the received first character that corresponds to each word of the selected group of words based on a first user preference; and 
program instructions to modify one or more respective characteristics of input elements of the keyboard that correspond to the respective sequences of characters of the selected group of words based on determining sub-groups of words from among the selected group of words, wherein the modification is done to the input elements of the keyboard by strobing a light of the input elements of the keyboard at frequencies selected from the group consisting of 10 Hz, 6 Hz, and 3 Hz.

Differences between the claims and relevant prior art
Shkedy is relevant prior art.  Shkedy discloses a system for teaching a user recognition of nouns and simple numbers by showing the user a picture of the object and using a prompting keyboard to learn the answer (P. 0025).  A keyboard can be displayed showing a letter “A” highlighted, or is made to blink, to prompted the user so the user will know what letter is in the word to be learned (0048).  Then the letter “L” is highlighted (or made to blink) to inform the user of the next letter to be learned in the word (P. 0050).  The words can be selected form the set of nouns or verbs  (P. 0053).
However, Shkedy does not disclose ranking words according to whether the words are in the set of nouns or verbs, or other parts of speech.  Furthermore, Schkedy does not disclose “blinking” different letters for different words.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/10/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177